BOND, J.
This is an action on an account for $1,012.45, alleged to be due for overdrafts paid by two co-partners engaged in private banking, the plaintiff being the surviving partner and the administrator of the partnership effects of his deceased partner. There was a verdict and judgment for plaintiff, from which defendant appealed to this court.
The uncontroverted .evidence shows that defendant was a foreign corporation owning mineral lands and conducting mining operations in the county of Wright during the years 1894, 1895 and 1896, and that it appointed one G. J. Roote as its superintendent in the conduct of its business, and authorized him to employ and discharge laborers and to purchase supplies on its behalf; that such superintendent was required to make monthly returns of the pay roll .of the men, employed by him and other expenses incurred, to the home office of the defendant, whereupon it forwarded, to him a draft to cover the aggregate of the sums specified in his report. There is evidence tending to prove that said superintendent opened an account with the banking firm represented by plaintiff, in his own name as such, and subsequently caused this account to be put in the name of the defendant corporation, that it was his habit to draw upon said account for the wages of the men employed on behalf of defendant and also to pay for supplies purchased by him for the prosecution of its mining business; that such chock', were signed, either by him as superintendent, or in the name of defendant by him as superitendent and that to the credit of said account he deposited the drafts forwarded in response to his monthly report and pay roll and expenses. The evidence tends further to show that there was an over-payment on his checks so drawn upon this account in the sum sued for. There is no evidence in the record of any actual authority *525from defendant for the creation of this account in the plaiu1 Hi bank. There is some slight evidence that defendant might have inferred the existence of such an account from statements contained in the report of its superintendent showing an indebtedness against it for overdrafts. Against the objection of defendant the court permitted the plaintiff to introduce evidence tending to show that defendant’s .superintendent had also acted as its general agent in the purchase of mineral lands. Such evidence had no tendency whatever to establish any authority in the superintendent to open a deposit account in the plaintiff bank in the name of the defendant. It was clearly prejudicial. The only ground upon which defendant could be held liable in the present action is, that it gave its superintendent an apparent authority to draw money on its credit from the plaintiff bank. That it gave him no direct authority so to do, is clear under the facts in this record. As the evidence in question afforded no basis of a legitimate inference of ostensible authority to create an account for defendant, its necessary effect was to confuse and mislead the jury into a surmise of authority on the part of the agent to borrow money on defendant’s account from the plaintiff because it had given him authority to negotiate a purchase of mineral lands. Such a deduction would have been wholly unwarranted and the trial court should have guarded against it by excluding the evidence adduced to sustain it. In the present case there was no positive evidence that the defendant had any knowledge of the account created on its behalf, until the reception of a letter from the deceased member of the plaintiff banking firm calling its attention to the claim of an account for overdrafts. In its reply to this letter the defendant denied all knowledge of such dealing on its account. The case for plaintiff rested purely on inferential evidence, and it was the duty of the trial court therefore to exclude all *526which, did not form the basis of a legal inference. Eor these reasons the judgment recovered is reversed and tbe cause remanded.
Judge Bland concurs; Judge Biggs absent.